DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 9-12, 14, 16-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pitschel et al (Hereafter, Pitschel), U.S. Pat. Application Pub. No. US 2014/0215086 A1 in view of Roberts et al (Hereafter, Roberts), U.S. Pat. Application Pub. No. US 2010/0332329 A1.

                   

capturing at least one context of a user of a user device (collecting data items can include device type, accelerometer data, gyroscope data, compass data, media player state data, media stream state data, ambient light data, device lock state, or device peripheral connection data) [see Paragraphs 0006 & 0058];
capturing at least one context of the environment of the user of the user device (moving the device in a predefined manner, e.g. detecting movement using an accelerometer; moving the device within a defined distance of a predefined sensor, e.g. a proximity sensor) [see Paragraphs 0025 & 0057]; and
predicting a level of user engagement by processing at least one of the at least one context of the user of the user device or the at least one context of the environment of the user of the user device (a rule can predict a user attention level of visual attentive when the client device data includes screen unlocked and media player application open in the foreground. In another example, a rule can predict a user attention level of visual attentive when the client device data includes device type portable and device stationary. In a further example, a rule can predict a user attention level of visual attentive when the client device data includes connected to peripheral, device stationary, and at least one of connected to a display or gyroscope data indicating device propped in a dock. In yet another example, a rule can predict a user attention level of visual attentive when the client device data includes media station type is soundtrack. In still another example, a rule can predict a user attention level of audio attentive when the client device data include media station type is fitness or road trip. In another example, a rule can predict a user attention level of visual attentive when the 
	Pitschel teaches predicting a level of user engagement by processing at least one of the at least one context of the user of the user device or the at least one context of the environment of the user of the user device as shown above in claim 9 but does not explicitly teach scheduling processing of the received content based on the level of user engagement. However, the concept of controlling presentation (processing) of media content based on user interaction (level of user engagement) and scheduling the presentation is known in the art as disclosed by Roberts [see Paragraphs 0086 & 0094]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pitschel by incorporate the teaching of Roberts into the teaching of Pitschel. One would be motivated to do so to efficiently control presentation of media content based on user interaction.

Regarding claim 10, Pitschel further teaches the method of claim 9, wherein the at least one context of the user of the user device comprises at least one of a device usage timestamp, a duration of a device usage session, a usage duration of an application, a timestamp of a phone call, a timestamp of a notification received, a timestamp of a notification attended, or time-stamped sensor data (pausing for a predetermined period of time) [see Paragraphs 0025 & 0057].



Regarding claim 12, Pitschel further teaches the method of claim 9, wherein the at least one context of the environment of the user of the user device comprises at least one of user location information, an indication as to whether the user of the user device is indoor or outdoor, an indication of an indoor location of the user of the user device, or a number of people in a proximity of the user of the user device (moving the device in a predefined manner, e.g. detecting movement using an accelerometer; moving the device within a defined distance of a predefined sensor, e.g. a proximity sensor) [see Paragraphs 0025 & 0057]. This would inherently enhance the detection of the location and proximity of the user of the user device.

Regarding claim 14, Pitschel further teaches if a user is not likely to look at the screen of the client device during playback of the invitational content item (the level of user engagement is below a threshold value), then it may be better to present an audio (not video) invitational content item [see Paragraph 0005]. Both Pitschel and Roberts do not explicitly teach the processing of the received content in case that the level of user engagement is below a threshold value is storing the received content. However, it would be common sense to realize that if the received content cannot be presented at 

Regarding claim 15, Pitschel further teaches the method of claim 13, wherein the processing of the received content in case that the level of user engagement is equal to or higher than a threshold value is presenting the received content at the UD of the user (presentation of video invitational content items to times when a user is likely to view the screen of the client device during playback of the invitational content item. To accomplish this one or more heuristics or rules can be applied to client device data to predict a user attention level. The user attention level can then be correlated to an invitational content item type, which can then be used to select an invitational content item for playback) [see Abstract and Figs. 7-8]. This means that if the user is likely to view the screen of the client device (the level of user engagement is equal to or higher than a threshold value) then the content will be presented to the requesting client device.
         
	Regarding claim 16, Pitschel further teaches the method of claim 9, wherein the method is executed by the user device (user engagement predictor engine 200 can be installed on the client device, such as part of the media player application. In this case, the client can send the predicted user attention level and/or the designated invitational content type to the content server with the request. The invitational content server can then 



Regarding claim 17, Pitschel further teaches the method of claim 9, wherein the content includes at least one of a notification from an application, an advertisement, a message from a smartphone, a message from an Internet-of-Things (IoT) device, or a message from a wearable device (advertisement and banner) [see Paragraphs 0003 & 0024 & 0059].

	Claim 18 is rejected under the same rationale set forth above to claim 9.
	Claims 19-21 are rejected under the same rationale set forth above to claims 10-12.
	Claim 26 is rejected under the same rationale set forth above to claim 9.

	Regarding claim 28, Pitschel teaches a server comprising:

at least one memory (item 1015) [see Fig. 10A] including computer program code (see Paragraph 0077];
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server (invitational content server 608) [see Fig. 6] to at least:
receive, from a user device (UD), a level of user engagement of a user of the user device (a user's level of engagement can also be collected and/or used in predicting a user attention level) [see Paragraphs 0006 & 0030 & 0033].
Pitschel does not explicitly teach scheduling delivery of content to the user device based on the level of user engagement of the user of the user device. However, the concept of controlling presentation (processing) of media content based on user interaction (level of user engagement) and scheduling the presentation is known in the art as disclosed by Roberts [see Paragraphs 0086 & 0094]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pitschel by incorporate the teaching of Roberts into the teaching of Pitschel. One would be motivated to do so to efficiently control presentation of media content based on user interaction.
         
5.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE THREE MONTHS FROM THE MAILING DATE OF THIS COMMUNICATION.  FAILURE TO RESPOND WITHIN THE PERIOD FOR 
	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Tran whose telephone number is (571) 272-3991. The Group fax phone number is (571) 273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emmanuel L. Moise, can be reached on (571) 272-3865.

7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Philip B Tran/
Primary Examiner, Art Unit 2455
March 13, 2021